

JAG MEDIA HOLDINGS, INC.
6865 S.W. 18TH STREET, SUITE B13
BOCA RATON, FL 33433








March 27, 2008


YA Global Investments, L.P.
101 Hudson Street
Suite 3700
Jersey City, NJ 07302


Re:
Letter Agreement between YA Global Investments, L.P. (“YA Global”) and JAG Media
Holdings, Inc. (“JAG Media”) dated January 31, 2008, as amended by letter
agreement between YA Global and JAG Media dated March 11, 2008 (“YA Global
Agreement”).



Gentlemen:


This will confirm our understanding that the terms and conditions of the YA
Global Agreement are hereby amended as set forth below.


1. The automatic termination date set forth in paragraph 8 of the YA Global
Agreement is hereby changed from March 31, 2008 to April 8, 2008.


If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned. 


Sincerely yours,
JAG Media Holdings, Inc.
 
 
 
By: /s/ Thomas J. Mazzarisi                                          
       Name: Thomas J. Mazzarisi
       Title: Chairman & CEO
       Date: March 27, 2008
 
AGREED AND ACCEPTED:
YA Global Investments, L.P. (formerly, Cornell Capital Partners, L.P.)
 
By: Yorkville Advisors, LLC
Its: Investment Manager
 
 
By:  /s/ Mark Angelo                                                  
        Name: Mark Angelo
       Date: March 27, 2008




--------------------------------------------------------------------------------

